Exhibit 10.16

PENTAIR, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective September 28, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

 

Name of Plan.

     1   

Section 2.

 

General Definitions.

     1   

Section 3.

 

Participation, Vesting and Benefit Service, and Rules Governing the Crediting of
Service, Disability and the Determination of Compensation and Final Average
Compensation.

     6      (a)  

Participation

     6      (b)  

Vesting

     7      (c)  

Benefit Service

     7      (d)  

Service Credits

     7      (e)  

Disability

     8      (f)  

Compensation

     9   

Section 4.

 

Payments in the Event of Death Before the Benefit Commencement Date.

     10      (a)  

General

     10      (b)  

Vested Participant

     10      (c)  

Amount and Timing of Benefit Payment

     10      (d)  

Beneficiary

     10   

Section 5.

 

Payment of Retirement Benefits.

     11      (a)  

General

     11      (b)  

Lump Sum

     11      (c)  

Re-Employment after Commencement of Benefits

     11      (d)  

Death Before End of 180 Month Period

     11      (e)  

Beneficiary

     11      (f)  

Non-Alienation

     12      (g)  

Miscellaneous

     12   

Section 6.

 

Confidentiality, Covenants Not to Compete, and Non-Solicitation.

     13      (a)  

General

     13      (b)  

Forfeiture and Other Remedies

     14   

Section 7.

 

Funding and Payment of Benefits.

     15      (a)  

General

     15      (b)  

Employer Company

     15      (c)  

Company Assumption of Liability

     15      (d)  

Participation by Other Group Members

     15   

Section 8.

 

Default.

     16   

Section 9.

 

Administration of the Plan.

     16      (a)  

General

     16      (b)  

Committee

     16      (c)  

Discretion

     17   

 

i



--------------------------------------------------------------------------------

  (d)  

Indemnity

     17      (e)  

Code Section 409A

     17      (f)  

Use of Professional Services

     17      (g)  

Communications

     17   

Section 10.

 

Effect of KEESA.

     18   

Section 11.

 

Amendment or Termination.

     18      (a)  

General

     18      (b)  

Limitation on Power to Amend or Terminate

     18      (c)  

Change in Control

     19      (d)  

Continuation of Plan Provisions

     19   

Section 12.

 

Claims.

     19      (a)  

Filing Claims

     19      (b)  

Decision on Claim

     19      (c)  

Appeal of Denied Claim

     19      (d)  

Decision by Appeals Committee

     20   

Section 13.

 

Miscellaneous.

     20      (a)  

Employer’s Rights

     20      (b)  

Interpretation

     20      (c)  

Withholding of Taxes

     20      (d)  

Offset for Amounts Due

     20      (e)  

Computational Errors

     20      (f)  

Requirement of Proof

     21      (g)  

Tax Consequences

     21      (h)  

Communications

     21      (i)  

Not Compensation Under Other Benefit Plans

     21      (j)  

Choice of Law

     21      (k)  

Savings Clause

     21      (l)  

Change in Control

     21   

Section 14.

 

Transition Rules.

     21      (a)  

General

     21      (b)  

2004 Vested Participants Benefits

     21      (c)  

Excess

     22   

APPENDIX A

     23   

SCHEDULE 1

  

SCHEDULE 2

     26   

TABLE 1

     27   

 

ii



--------------------------------------------------------------------------------

PENTAIR, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Section 1. Name of Plan. This plan shall be known as the Pentair, Inc.
Supplemental Executive Retirement Plan.

Section 2. General Definitions. Unless the context requires otherwise, when used
herein the terms listed below, when capitalized or applied to such capitalized
terms, shall have the following meanings:

(1) “Adjustment Factor” is the factor used in adjusting the Pension Amount to
reflect the period of time between the date a vested Participant Separates from
Service and his or her Benefit Commencement Date. With respect to such a
Participant who survives to his or her Benefit Commencement Date and who so
separates:

 

  (a) on or after attaining age fifty-five (55), the Adjustment Factor is
1.03441 (i.e., the Pension Amount is adjusted to reflect the period beginning on
the first day of the month next following the month in which the Participant
Separates from Service to the Benefit Commencement Date); or

 

  (b) before attaining age fifty-five (55), the Adjustment Factor is the
appropriate factor set forth in Table 1 to reflect the period beginning on the
first day of the month next following the month in which the Participant
Separates from Service and ending on the Benefit Commencement Date.

(2) “Administrator” is the Company.

(3) “Beneficiary” is a person entitled to receive any benefits payable under the
Plan after a former Participant’s death.

(4) “Benefit Commencement Date” is generally the first day of the first month as
of which a Participant’s Retirement Benefit is payable. For a vested Participant
who Separates from Service on or after attaining age fifty-five (55), the
Benefit Commencement Date is the first day of the month next following the
six-month anniversary of the date the Participant Separates from Service. For a
vested Participant who Separates from Service before attaining age fifty-five
(55), the Benefit Commencement Date is the later of the date described in the
immediately preceding sentence and the first day of the month next following the
month which includes his or her fifty-fifth (55th) birthday. For a Participant
who becomes disabled, the Participant’s Benefit Commencement Date shall be the
first day of the month next following the month in which the Participant’s
sixty-fifth (65th) birthday occurs, as provided in Section 3(e).

(5) “Benefit Service” is the number of Years of Service, beginning with the
calendar year which includes the individual’s Benefit Service Date, during which
an individual completes 1,000 Hours of Service as an Eligible Employee.

(6) “Benefit Service Date” is the date from and after which an individual may
earn Benefit Service. An individual’s Benefit Service Date shall be listed on
Schedule 1.

 

1



--------------------------------------------------------------------------------

(7) “Board” is the Board of Directors of the Company.

(8) “Change in Control” is, with respect to periods ending prior to or upon the
Merger, a change in control of the Company as defined in the Pre-Merger KEESA
or, with respect to periods ending after the Merger, a change in control of
Pentair Ltd. as defined in the Post-Merger KEESA.

(9) “Code” is the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

(10) “Committee” is the Compensation Committee of the Board. If the Committee is
not in existence, then all references to the Committee herein shall mean the
Board.

(11) “Company” is Pentair, Inc., a Minnesota corporation, or any successor
thereto.

(12) “Compensation” is any item or class of remuneration or part thereof listed
or described in the left-hand column of Schedule 2 and not any such items listed
or described in the right-hand column of Schedule 2. In the event a remuneration
item is not listed or described in Schedule 2, the Administrator shall determine
whether such item is included or excluded from Compensation by taking into
account the nature of the item and its similarity to an item which is so listed.

(13) “Conversion Factor” is the factor used to convert the Pension Amount into
the Monthly Installment and shall be 113.4.

(14) “Covered Termination” is a covered termination, as defined in the KEESA,
which entitles the Participant to a termination payment pursuant to Sections 8
and 9(a) of the KEESA.

(15) “Disabled” or “Disability” is a physical or mental condition, resulting
from physical or mental sickness or injury, which prevents the individual from
engaging in any substantial gainful activity, and which condition can be
expected to last for a continuous period of not less than twelve (12) months.

(16) “Effective Date” is, with respect to this amended and restated Plan
document, September 28, 2012.

(17) “Eligible Employee” is an individual who, on or after the Effective Date,
is (i) a full time employee of a Group member, (ii) a citizen or lawful
permanent resident of the United States, and (iii) either (x) an officer of
Pentair Ltd. appointed by the board of directors of Pentair Ltd. or (y) the
President of a substantial, operating Group member other than the Company or
comparable position (e.g., head of a major operating division of a Group member)
who, in the case of this clause (y), has been nominated by the Company’s Chief
Executive Officer for participation in the Plan and such participation has been
approved by the Committee; provided, however, the Committee may waive
prospectively the requirement that an individual be a U.S. citizen or lawful
permanent resident and, with respect to such an individual and to the extent
otherwise consistent with Plan terms, may modify other aspects of the Plan if,
in the Committee’s sole discretion, such waiver or modification, or both, is
appropriate under the circumstances and given tax and other governmental
regulatory provisions applicable to such individual and his or her Employer
Company.

 

2



--------------------------------------------------------------------------------

(18) “Employer Company” is the Group member which employs a Participant as of
the date the Participant has a Separation from Service or otherwise terminates
all Group employment due to death or Disability.

(19) “ERISA” is the Employee Retirement Income Security Act of 1974, as amended.
Any reference to a specific provision of ERISA shall be deemed to include any
successor provision thereto and the regulations promulgated thereunder.

(20) “Final Average Compensation” is the average Compensation determined by
averaging Compensation in those five (5) consecutive calendar years out of the
last ten (10) consecutive calendar years, ending with the calendar year which
ends coincident with or immediately preceding the date the Participant has a
Separation from Service or otherwise ceases to be an Eligible Employee,
whichever occurs first, for which the average Compensation is the highest.

Notwithstanding the immediately preceding paragraph, Final Average Compensation
shall not be less than the average Compensation for the sixty (60) months
immediately preceding the date the Participant has a Separation from Service or
otherwise ceases to be an Eligible Employee, whichever occurs first, determined
as the sum of Compensation in the final calendar year of such employment plus
Compensation in each of the four (4) calendar years preceding the final calendar
year of such employment plus a percentage of the Compensation for the entire
fifth calendar year preceding the final calendar year of such employment; such
percentage shall be determined as twelve minus the number of full calendar
months for which Compensation was payable in the final calendar year of such
employment divided by the number of months for which Compensation was paid in
the fifth calendar year preceding the final calendar year of such employment.

If the Participant’s relevant Compensation history is for less than the stated
period of time (e.g., less than five (5) years; less than ten (10) years), then
such actual period shall be substituted in determining Final Average
Compensation (e.g., if the individual has six (6) years of Compensation history,
the high five (5) consecutive years within such six (6) years shall be used in
determining the average; if the individual has three (3) years of Compensation
history, all such Compensation shall be used in determining the average).

(21) “Group” is the Company and, except as prescribed by the Administrator, each
other corporation or unincorporated business which is a member of a controlled
group of corporations or a group of trades or businesses under common control
(within the meaning of Code section 414(b) or (c)) which includes the Company,
but with respect to other business entities during only the periods of such
common control with the Company.

(22) “Hour of Service” is each hour which an individual is paid or entitled to
payment from a Group member for (i) the performance of duties as its employee
and (ii) reasons related to such employment but other than for the performance
of duties, such as vacation, illness, jury duty, military duty or leave of
absence other than (x) payments made or due under a plan

 

3



--------------------------------------------------------------------------------

maintained solely to comply with worker’s compensation, unemployment
compensation, or disability insurance laws, or (y) payments made solely for
reimbursement of medical or medically related expenses; provided, however, no
more than 501 Hours of Service shall be credited under clause (ii) immediately
preceding for any single continuous period during which no duties as such an
employee are performed. An individual shall not receive duplicate Hour of
Service credits for the same period of service or absence.

Regardless of the actual number of Hours of Service completed during a year, in
determining whether 1,000 Hours of Service have been completed during a calendar
year an individual shall be credited with forty-five (45) Hours of Service for
each calendar week the individual is otherwise credited with an Hour of Service
pursuant to the immediately preceding paragraph.

(23) “KEESA” is the Post-Merger KEESA or the Pre-Merger KEESA, if any, in effect
at the time of the applicable event. A “Post-Merger KEESA” is the Key Executive
Employment and Severance Agreement, if any, in effect between Pentair Ltd. and
the Participant after the consummation of the Merger. A “Pre-Merger KEESA” is
the Key Executive Employment and Severance Agreement, if any, in effect between
the Company and the Participant prior to the consummation of the Merger.

(24) “Merger” is the merger contemplated by the Merger Agreement among the
Company, Tyco International Ltd., Pentair Ltd., Panthro Acquisition Co. and
Panthro Merger Sub, Inc., as amended, pursuant to which, on September 28, 2012,
the Company became an indirect wholly-owned subsidiary of Pentair Ltd.

(25) “Monthly Installment” is a monthly payment, commencing as of the
Participant’s Benefit Commencement Date, payable for one hundred eighty
(180) consecutive months, and shall be determined by dividing the Participant’s
Pension Amount by the Conversion Factor, with such monthly payment rounded to
the nearest whole dollar amount.

(26) “Participant” is an Eligible Employee who has become covered by the Plan.
Once an individual has become so covered, he or she shall remain a Participant,
except as provided in Section 3, until the first to occur of his or her death,
Disability, or Separation from Service; provided, however, if the individual has
a non-forfeitable right to a Retirement Benefit as of the date he or she incurs
such an event (determined without regard to the forfeiture provision of
Section 6(b) unless such section has been actually enforced as to such
individual), then absent death the individual shall remain a Participant until
the individual has received his or her entire Retirement Benefit or the
Retirement Benefit has been forfeited as provided for in Section 6(b).

(27) “Participation Date” is the later of (i) January 1, 1999 and (ii) the
earlier of (x) the date an individual becomes an Eligible Employee described in
Section 2(17)(iii)(x) and (y) for an individual described in
Section 2(17)(iii)(y), the date such individual’s nomination is approved by the
Committee or such earlier date as may be provided in approving such nomination.
An individual’s Participation Date shall be listed on Schedule 1.

 

4



--------------------------------------------------------------------------------

(28) “Pension Amount” is an amount equal to the Participant’s Final Average
Compensation multiplied by fifteen percent (15%) multiplied by the Participant’s
Benefit Service, with such amount then multiplied by the Adjustment Factor if
the Participant Separates from Service and survives to his or her Benefit
Commencement Date.

(29) “Pentair Ltd.” is Pentair Ltd., a Swiss company, or any successor thereto.

(30) “Plan” is the retirement plan herein described. When this term is modified
by or with reference to a certain date (e.g., Plan as in effect before year
XXXX), it shall refer to the Plan as described in the Plan document in effect
for the period referenced.

(31) “Retirement Benefit” is the monthly retirement benefit payable under the
Plan as the Monthly Installment.

(32) “Spouse” is an individual, of a sex opposite to that of a Participant,
whose marriage to a Participant is recognized under the laws of the United
States (or one of the United States) or any other generally recognized
jurisdiction.

(33) “Separates from Service” or “Separation from Service” is the termination of
employment as an employee, from all business entities that comprise the Group,
for reasons other than death or Disability. A Participant will be deemed to have
incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Group permanently decreases to a level
equal to twenty percent (20%) or less of the average level of services performed
by the Participant for the Group during the immediately preceding thirty-six
(36) month period (or such lesser period of service). Notwithstanding the
foregoing, a Participant on a bona fide leave of absence from the Group shall be
considered to have incurred a Separation from Service no later than the six
(6) month anniversary of the absence (or twenty-nine (29) months in the event of
an absence due to a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where such impairment causes the
Participant to be unable to perform the duties of his or her position or a
substantially similar position) or the end of such longer period during which
the individual has the right by law or agreement to return to employment upon
the expiration of the leave. Notwithstanding the foregoing, if following the
Participant’s termination of employment from the Group the Participant becomes a
non-employee director or becomes or remains a consultant to the Group, then the
date of the Participant’s Separation from Service may be delayed until the
Participant ceases to provide services in such capacity to the extent required
by Code section 409A.

(34) “Year of Service” is a calendar year in which an individual completes 1,000
Hours of Service.

 

5



--------------------------------------------------------------------------------

Section 3. Participation, Vesting and Benefit Service, and Rules Governing the
Crediting of Service, Disability and the Determination of Compensation and Final
Average Compensation.

(a) Participation.

(1) General. The primary purpose of the Plan is to provide supplemental
retirement benefits to Eligible Employees. It is intended that such employees
constitute a select group of management or highly paid employees, within the
meaning of ERISA section 201(2), of the Group. Except as provided in
Section 3(d)(6), in the event an individual who is not within such a select
group becomes covered by the Plan, then notwithstanding any Plan provision to
the contrary such individual’s participation in the Plan shall immediately
cease.

Because the Plan is described in ERISA section 201(2), and other ERISA
provisions corresponding thereto, certain provisions of ERISA do not apply to it
and the benefits earned thereunder, including the provisions of Parts 2, 3, and
4 of Title I of ERISA relating to participation and vesting, funding, and
fiduciary responsibilities, respectively. In addition, the Plan is not a
tax-qualified plan under the Code, and thus the Plan and benefits paid hereunder
are not subject to certain rules which apply to benefits payable under such
qualified plans including the annual compensation and benefit limits under Code
sections 401(a)(17) and 415, respectively, and the manner in which a
Participant’s or Beneficiary’s Plan benefits are subject to income tax.

(2) Acceptance. Unless an Eligible Employee declines to become covered by the
Plan by delivering a written notice to that effect to the Administrator within
thirty (30) days (or such earlier date as the Administrator may prescribe) of
what would be otherwise his or her Participation Date, he or she shall have
accepted all the terms and conditions of the Plan, including the provisions of
Section 6, and without regard to whether he or she becomes entitled to receive a
benefit under the Plan. If such a declination is made, the individual shall not
be covered by the Plan and no benefits shall be payable hereunder to or with
respect to such individual; provided, however, the declination shall not be
compensated for or replaced with any other current or future item of
compensation and shall not constitute a waiver, release, or modification of any
restrictions or covenants relating to such individual’s employment or
termination of employment arising under agreements apart from the Plan or under
applicable law. Once Plan participation is accepted or declined, such action
shall be effective as to the individual concerned regardless of any later break
in service and return to covered employment.

(3) Effective Date Participants. The names of the Eligible Employees covered by
the Plan as of the Effective Date and their Participation and Benefit Service
Dates are listed on Schedule 1. From time to time Schedule 1 shall be amended to
list the names of additional Eligible Employees who have become covered by the
Plan and their Participation and Benefit Service Dates.

 

6



--------------------------------------------------------------------------------

(b) Vesting.

(1) General. Except as otherwise expressly provided herein, all benefits
otherwise payable under the Plan to or with respect to a Participant shall be
forfeited if the Participant has a Separation from Service before completing
five (5) Years of Service.

(2) Death or Disability. A Participant who dies or becomes Disabled while
employed by a Group member shall be fully vested in his or her Retirement
Benefit.

(3) Automatic Acceleration of Vesting. If a Participant has a Covered
Termination under his or her KEESA, then immediately before such termination the
Participant shall be considered fully vested in his or her Retirement Benefit.

(4) Other Forfeiture. Notwithstanding the foregoing provisions of this
Section 3(b), except as otherwise provided under the Plan, all benefits
otherwise payable under the Plan to or with respect to a Participant or former
Participant shall be subject to forfeiture to the extent provided in
Section 6(b).

(c) Benefit Service. (1) Benefit Service Date. For an individual who becomes an
Eligible Employee on or after the Effective Date, the Benefit Service Date shall
be the same date as his or her Participation Date.

(2) Benefit Service Date of Effective Date Participants. The Benefit Service
Date of an individual who is an active Participant immediately before and as of
the Effective Date shall be the date listed on Schedule 1 for such individual
and such date may precede the individual’s Participation Date.

(3) Benefit Service. An individual who ceases to be a Participant by reason of
death while an Eligible Employee shall be considered to have completed a Year of
Service in the year of death for purposes of determining the Benefit Service
earned by such individual, regardless of the actual Hours of Service credited
for such year.

(4) Benefit Service Upon a Covered Termination. If a Participant incurs a
Covered Termination, then immediately before such termination the Participant
shall be credited with additional Years of Service for determining Benefit
Service equal to the lesser of (i) three (3) and (ii) the greater of (x) seven
(7) minus the Benefit Service credited to such Participant under the Plan,
determined without regard to this Section 3(c)(4), as of the first day of the
Plan Year beginning immediately after such termination and (y) zero (0). The
Benefit Service provided for by this Section 3(c)(4) shall be in addition to a
Participant’s Benefit Service under the Plan determined without regard to this
Section 3(c)(4).

(d) Service Credits.

(1) General. Subject to other Plan provisions, a Participant’s Years of Service
shall be based upon the completion of 1,000 Hours of Service during a calendar
year.

 

7



--------------------------------------------------------------------------------

(2) No Vesting Service Before Participation Date. No Year of Service completed
before the calendar year which includes an individual’s Participation Date shall
be considered for purposes of applying Section 3(b)(1).

(3) Non-Duplication of Service Credit. In no event shall a Participant be
credited for more than one (1) Year of Service with respect to any one
(1) calendar year. In the event service credit for a period must be provided
under the Plan by reason of applicable law (e.g., USERRA) and such credit
duplicates service credit otherwise provided under the Plan, then the service
crediting provision which is most beneficial to the Participant under the
circumstances shall be applied but without duplication of service credit for the
same period.

(4) Leaves of Absence. In the sole discretion of the Committee, a Participant
may be granted service credit for a period of absence from active employment due
to illness, personal circumstances, or such other events as the Committee may
authorize under the circumstances and in such amount, manner or type of service
credit as the Committee deems appropriate under the circumstances, but in no
event shall such service credit duplicate any such credit otherwise provided
under the Plan for the same period or extend beyond the date the Participant
Separates from Service.

(5) Break in Service. Except as determined in the discretion of the Committee,
if a Participant Separates from Service before he or she has a nonforfeitable
right to a Retirement Benefit by reason of Section 3(b)(1) and thereafter
returns to employment as an Eligible Employee, all service credits earned prior
to such termination shall be ignored and the individual’s service credits shall
be determined as if he or she had not been previously employed by any Group
member.

(6) Transfer. If an individual becomes a Participant and subsequently, and
without a Separation from Service, is employed with a Group member as other than
an Eligible Employee, then upon the occurrence of such event the individual
shall cease all active participation under the Plan (e.g., he or she will no
longer accrue benefits under the Plan). Such an individual shall continue to be
covered by the Plan with respect to determining his or her vesting rights and
for purposes of applying Plan provisions related to the payment of
nonforfeitable benefits.

(e) Disability.

(1) General. This Section describes a special service credit and other rules
which apply to a Participant who becomes Disabled before age sixty-five (65) and
while he or she is an Eligible Employee (i.e., a “Disabled Participant”). In no
event shall a Participant be considered Disabled until and unless he or she
supplies all information and takes all acts (e.g., submits to medical
examinations) reasonably requested by the Administrator to establish the fact of
his or her Disability.

(2) Credit for Benefit Service. A Disabled Participant shall receive credit for
Benefit Service during the Disability period. This service credit shall be
determined, without duplication of other service credit provided under the Plan
for the same period, based upon the complete whole years (with fractional years
being rounded to the nearest whole year) which

 

8



--------------------------------------------------------------------------------

elapse during the Disability period. The Disability period shall begin on the
date of Disability as determined by the Administrator, taking into account any
applicable waiting period (e.g., end of short-term disability period) prescribed
by the Administrator for this purpose, and shall end on the earliest of (i) the
date the Participant is no longer Disabled or is considered not to be Disabled,
(ii) the date the Disabled Participant attains age sixty-five (65), and
(iii) the date of the Participant’s death.

(3) Final Average Compensation. A Participant’s Final Average Compensation,
determined as of the beginning of the Disability period, shall not change during
the Disability period. If a Disabled Participant recovers from the Disability
before attaining age sixty-five (65) and returns to employment as an Eligible
Employee, Final Average Compensation shall be determined as otherwise provided
under the Plan and by assuming the Participant’s Compensation during the
Disability period was equal to the Participant’s Final Average Compensation as
of the beginning of the Disability period.

(4) Payment of Disability Benefit. A Disabled Participant shall be entitled to a
Retirement Benefit commencing as of the first day of the calendar month next
following the Participant’s attainment of age sixty-five (65), even if such
individual recovers from such Disability prior to such date.

(5) Death During the Disability Period. If a Disabled Participant dies during
the Disability period or the Disability Period ends by reason of attainment of
age sixty-five (65) and the Disabled Participant dies before benefits commence,
a death benefit shall be paid after such Disabled Participant’s death to the
extent provided in Section 4.

(6) Proof of Disability. The Administrator shall determine whether and when a
Participant is Disabled and may adopt such rules and procedures as it deems
appropriate for this purpose. Once a Participant is determined to be Disabled,
the Administrator may require the Participant to verify that he or she remains
Disabled, and such verification may include requiring the Participant to submit
to one or more medical examinations. If a Participant fails to supply
information or take action as requested by the Administrator in order to
determine whether the Participant is or remains Disabled, the Participant shall
not be considered Disabled or shall be considered to have recovered from the
Disability, as the case may be, except that in no event shall benefits commence
prior to the Participant’s age sixty-five (65).

(f) Compensation.

(1) General. Compensation, and thereby Final Average Compensation, shall be
determined solely with respect to such remuneration earned from and after a
Participant’s Benefit Service Date and during the period of employment as an
Eligible Employee. In the event a Participant is employed with a Group member
before becoming an Eligible Employee or, subject to the provisions of
Section 3(d)(6), after ceasing to be an Eligible Employee, the Administrator
shall determine the Compensation allocable to periods of such employment in each
capacity in such manner as it deems reasonable in its sole discretion under the
circumstances (e.g., allocation of MIP bonuses for the year in which an
individual is promoted to an Eligible Employee).

 

9



--------------------------------------------------------------------------------

(2) Determination. The amount of Compensation, and thereby Final Average
Compensation, shall be as determined from the books and records of the employing
Group member and shall be determined on the basis of when the Compensation is
paid to the Participant; provided, however, items of Compensation or portions
thereof may be determined on the basis of when the item is earned (in which case
the item or portion shall not be again counted as an item or portion of
Compensation when paid) by the Participant if and to the extent the
Administrator determines such treatment is appropriate under the circumstances
(e.g., including MIP bonuses earned during the final year of employment as
Compensation before such bonus is actually paid; including an amount deferred at
the election of the Participant as Compensation when it otherwise would have
been paid but for such election).

Section 4. Payments in the Event of Death Before the Benefit Commencement Date.

(a) General. This Section describes the pre-retirement death benefit payable
under the Plan to a Beneficiary under circumstances where an individual, who was
a Participant immediately before his or her death, dies before the Benefit
Commencement Date. Except as provided in Appendix A, this death benefit shall be
in lieu of any other benefits under the Plan with respect to such a Participant.

(b) Vested Participant. No death benefit shall be payable pursuant to this
Section 4 unless the deceased former Participant had a non-forfeitable interest
in his or her Retirement Benefit (determined without regard to the forfeiture
provision of Section 6(b) unless such section has been actually enforced as to
such individual) as of the date of death or as a consequence of such death
(e.g., death while in service with a Group member); provided, however, such a
Participant who otherwise had such a non-forfeitable interest shall not be
considered to have had such an interest if he or she is subsequently determined
to have forfeited such benefit as provided for in Section 6(b), even if such
action or determination is made after such Participant’s death.

(c) Amount and Timing of Benefit Payment.

(1) General. Except as otherwise provided herein, the benefit payable to the
Beneficiary shall be determined by multiplying the Participant’s Pension Amount,
determined as of the end of the month which includes the date of death and as if
the Participant had not died, by the appropriate factor from Table 1 to reflect
the period, if any, beginning on the first day of the calendar month next
following the calendar month in which the Participant died and ending on the
later of the first day of the third calendar month next following the calendar
month of such Participant’s death and the first day of the calendar month
immediately following the calendar month in which such Participant, had he or
she survived, would have attained age fifty-five (55).

(2) Lump Sum. The death benefit provided under this Section 4 shall be paid to
the Beneficiary in a lump sum within ninety (90) days following the date of the
Participant’s death.

(d) Beneficiary. The identity of the Beneficiary and the rules with respect to
the payment of benefits to such Beneficiary shall be as provided in Section 5.

 

10



--------------------------------------------------------------------------------

Section 5. Payment of Retirement Benefits.

(a) General. The Participant shall be responsible for providing such information
as the Administrator deems appropriate or useful for processing the payment of
the Retirement Benefit. Unless and only to the extent there is a good faith
dispute over the right to the Retirement Benefit or the amount due (and
reasonable corresponding efforts to resolve same), the Retirement Benefit shall
be paid commencing as of the Benefit Commencement Date based on the information
reasonably available to the Administrator. If there is a delay in the actual
commencement of the Retirement Benefit past the Benefit Commencement Date, the
Benefit Commencement Date shall not change and the Participant shall be entitled
to receive those benefits which would have been paid on or after such date, but
for the delay, but without interest thereon.

(b) Lump Sum. Notwithstanding anything herein to the contrary, the Retirement
Benefit shall be paid to the Participant in a lump sum on the Benefit
Commencement Date if the Pension Amount payable hereunder, plus the Pension
Amount payable to the Participant under the Pentair, Inc. Restoration Plan (if
any), is $150,000 or less as of the Benefit Commencement Date.

(c) Re-Employment after Commencement of Benefits.

(1) General. If a Participant has commenced receiving a Retirement Benefit and
subsequent to such commencement again becomes an employee of a Group member,
then payment of such benefit shall not cease during the period of re-employment
by reason of such re-employment.

(2) Additional Benefit. In the event the Participant so returns to employment as
an Eligible Employee, the Retirement Benefit and Section 4 death benefit
payable, if any, for the period of such re-employment shall be determined and
paid as if the Participant had no prior service with a Group member except all
of such a Participant’s Years of Service, whether earned before or after such
re-employment, shall be aggregated for purposes of applying Section 3(b)(1).

(d) Death Before End of 180 Month Period.

(1) Death After the Benefit Commencement Date. If a Participant to whom the
Retirement Benefit is being paid dies after the Benefit Commencement Date and
before the end of the one hundred eighty (180) month period over which such
benefit is payable, the monthly benefit for the balance of such period shall
continue to be paid to such Participant’s Beneficiary.

(2) Others. The benefit payable after the death of any former Participant not
described in paragraph (1) immediately preceding shall be determined under
Section 4.

(e) Beneficiary.

(1) General. Except as otherwise limited by paragraph (2) immediately following,
a Participant may at any time and without the consent of any other person
designate a

 

11



--------------------------------------------------------------------------------

Beneficiary, or change any such prior designation, entitled to receive any Plan
benefits payable after the Participant’s death. No such purported designation
shall be effective unless it is made in such form and manner as prescribed by
the Administrator. No person shall be recognized as a Beneficiary unless and
until such person provides such information or certifications as required under
the circumstances by the Administrator. If there is a delay in the payment of
the death benefit to the Beneficiary past the date otherwise provided under the
Plan (e.g., there is a delay in determining the person entitled to receive such
benefits), the Beneficiary shall be entitled to receive the benefit which would
have been paid to such Beneficiary on or after such date, but for the delay, but
without interest thereon.

(2) Married Participants. The sole primary Beneficiary of (i) a Participant or
former Participant who has a Spouse as of such Participant’s Benefit
Commencement Date or (ii) a former Participant with respect to whom a benefit is
payable under Section 4, and who is survived by a Spouse, shall be such Spouse.
In the event such Spouse (x) waives the right to be the sole primary beneficiary
of the Participant in such form and manner as prescribed by the Administrator,
(y) does not survive such Participant under the circumstances described in
clause (i) immediately preceding or (z) does not survive the one hundred eighty
(180) month term certain period over which such benefits are payable, such
Participant’s Beneficiary with respect to any benefits payable after such
Participant’s death shall be determined as otherwise provided in this
Section 5(e) without regard to this paragraph (2).

(3) Default Takers. If a Participant or former Participant fails to make a valid
beneficiary designation, makes such a designation but is not survived by any of
the persons named as a primary or contingent beneficiary, makes such a
designation but the beneficiary named does not survive the period over which the
benefits are paid and no other designated beneficiary is then entitled to the
share of such deceased beneficiary, or makes such a designation but such
designation does not effectively dispose of all benefits payable after such
Participant’s death, then, and to the extent such benefits are payable after
such Participant’s death, all such benefits shall be paid to the executor or
personal representative of such Participant’s estate or, if there is no such
person, then in accordance with the laws of intestate succession of the
jurisdiction in which such Participant was domiciled as of the date of death.

(f) Non-Alienation. Except as otherwise provided under the Plan or as required
under applicable law, unless otherwise determined by the Administrator, no right
or benefit under this Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void, and no such right or benefit shall be in any
manner liable for or subject to the debts, contracts, liabilities, engagements,
or torts of any person entitled to such right or benefit, and no such right or
benefit shall be subject to garnishment, attachment, execution, or levy of any
kind.

(g) Miscellaneous.

(1) Payment on Behalf of Incompetent Participants or Beneficiaries. If the
Administrator shall determine a Participant or Beneficiary entitled to a
distribution hereunder is incapable of caring for his or her own affairs because
of illness or otherwise, it may direct that any Plan benefit payments be made in
such shares as it shall determine, to the attorney-in-fact,

 

12



--------------------------------------------------------------------------------

Spouse, child, parent or other blood relative of such Participant or
Beneficiary, or any of them, or to such other person or persons as the
Administrator may determine, until such date as it shall determine such
incapacity no longer exists; provided, however, the exercise of this discretion
shall not cause an acceleration or delay in the time of payment of Plan benefits
except to the extent, and only for the duration of, the time reasonably
necessary to resolve such matters or otherwise protect the interests of the Plan
and the Company. The Administrator shall be under no obligation to see to the
proper application of the payments so made to such person or persons and any
such payment shall be a complete discharge of any liability under the Plan to
such Participant or Beneficiary, to the extent of such distribution.

(2) Mailing and Lapse of Payments. All payments under the Plan shall be
delivered in person or mailed to the last address supplied to the Administrator
by the Participant or Beneficiary, as the case may be. If after reasonable
inquiry the Administrator cannot locate the person entitled to the Plan
benefits, then payment of such benefits shall be suspended. If such person is
thereafter located, however, then such suspension shall immediately cease and
the person shall be entitled to receive all benefits he or she would otherwise
have been entitled to receive under the Plan but for such suspension, but
without interest thereon.

(3) Overpayment. If the benefits paid to any person exceed the benefits to which
the person was actually entitled, then to the extent of such excess, and as and
when payable, future benefits shall be reduced in such manner as the
Administrator deems appropriate or, if such reduction is not possible, the
Administrator may undertake such actions as it deems reasonable to recover the
excess.

(4) Address and TIN. Each Participant or Beneficiary shall be responsible for
furnishing the Administrator with his or her correct current address and
taxpayer identification number.

(5) Requirement of Releases. If in the opinion of the Administrator, any present
or former Spouse or dependent of a Participant or other person shall by reason
of the law of any jurisdiction appear to have any bona fide interest in Plan
benefits that may become payable to a Participant or with respect to a deceased
Participant, or otherwise has asserted such a claim, the Administrator may
direct such benefits be withheld pending receipt of such written releases as it
deems necessary to prevent or avoid any conflict or multiplicity of claims with
respect to the payment of such benefits, but only to the extent and for the
duration reasonably necessary to resolve such matters or otherwise protect the
interests of the Plan and the Company.

Section 6. Confidentiality, Covenants Not to Compete, and Non-Solicitation.

(a) General. Each Eligible Employee acknowledges that as a key executive of the
Company or other Group member he or she has become familiar and will continue to
be familiar with the trade secrets, know-how, executive personnel, strategies,
other confidential information and data of the Group and its members. Each
Eligible Employee further acknowledges that the financial security of the Group
and the Company’s shareholders depends in large part on the efforts of
executives like the Eligible Employee, and that a basic premise for the Plan is
to compensate such individuals for their efforts in causing the Group to grow
and prosper, thereby helping to insure the Group’s financial future for years
well beyond the individual’s period of

 

13



--------------------------------------------------------------------------------

service. Therefore, in consideration of the extension of the Plan to an Eligible
Employee, he or she agrees that (i) after Separation from Service or other
cessation of employment with all Group members he or she shall not (directly or
indirectly), without the Company’s prior written consent, use or disclose to any
other person any confidential information or data concerning the Company or
other Group members or former Group members, and (ii) for a period of three
(3) years from such separation or cessation he or she shall not (directly or
indirectly) and without the Company’s prior written consent:

 

  (1) own, manage, control, participate in, consult with or render services of
any kind for any concern which engages in a business which is competitive with
any business being conducted, or contemplated being conducted, by the Group as
of the date of such separation or cessation;

 

  (2) become an employee or agent of any publicly traded corporation or other
entity, or any division or subsidiary of such a corporation or entity, where
more than 5% of such organization’s business is in competition with any business
being conducted, or contemplated being conducted, by the Group as of the date of
Separation from Service or other cessation of employment, unless the annual
sales of such organization do not exceed $40 million;

 

  (3) participate in any plan or attempt to acquire the business or assets of
the Group or control of the voting stock of any member thereof, or in any manner
interfere with the control of the Company, whether by friendly or unfriendly
means; or

 

  (4) induce or attempt to induce any individual to leave the employ of the
Company or other Group member or hire any such individual who approaches him or
her for employment.

If at the time of enforcement of the terms of this Section 6, a court shall hold
that the duration, scope or area of restriction stated herein are unreasonable
under the circumstances then existing, the Eligible Employee agrees that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area.

(b) Forfeiture and Other Remedies. Upon any breach of the covenants described in
this Section, all benefits then due under the Plan (and all benefits which
otherwise would be due under the Plan in the future) to the Eligible Employee or
his or her beneficiaries shall be forfeited. The covenants described in this
Section run in favor of and shall be enforceable by the Company or its assigns.
The Company shall be entitled to all legal and equitable remedies to prevent,
cure and compensate for a breach of the covenants described herein, without
posting of bond, and all such remedies shall be in addition to such forfeiture.
By accepting coverage under the Plan, each Eligible Employee acknowledges and
agrees that his or her breach of the covenants described in this Section 6 will
result in irreparable harm to the Company. Therefore, to remedy or prevent such
a breach the Company shall be entitled to enjoin the Eligible Employee from
taking or failing to take such actions as will or which may be reasonably
considered to cause such a breach, including an injunction to prevent the
Eligible Employee from breaching the terms of this Section 6.

 

14



--------------------------------------------------------------------------------

Section 7. Funding and Payment of Benefits.

(a) General. The Plan is an unfunded deferred compensation arrangement. No Group
member shall establish or is required to establish any trust to fund benefits
provided under the Plan, and no such member shall establish or is required to
establish any type of earmarking or segregation of its assets to provide for
such benefits. In the event of default of a Group member’s obligations
hereunder, each Participant and his or her beneficiaries shall have no greater
entitlements or security than does a general creditor of the Group member.

(b) Employer Company. Except as otherwise expressly provided herein, the
Employer Company shall pay or provide for the payment of benefits hereunder. If
the Employer Company does not timely pay such benefits, then, except as
described in subsection (c), the sole recourse of the claimant Participant or
Beneficiary is against such Employer Company and no other member of the Group
shall be responsible to pay or provide for the payment of such benefits or
liable for the nonpayment thereof.

(c) Company Assumption of Liability. Under the following circumstances, the
Company shall assume and be responsible for the payment of benefits hereunder
even though it is not the Employer Company:

 

  (i) the Employer Company is not participating in the Plan as of the date
benefits hereunder are scheduled to commence to a Participant or his or her
beneficiaries;

 

  (ii) the Employer Company does not timely pay or provide for the payment of
benefits hereunder and such failure is not corrected within thirty (30) days; or

 

  (iii) the Participant has a Separation from Service due to a sale of the stock
(or rights analogous to stock) or assets of a Group member, and the Participant
has earned a non-forfeitable Retirement Benefit (determined without regard to
the forfeiture provision of Section 6(b) unless such section has been actually
enforced as to such individual) on or before the date of such termination.

The Company’s obligation under paragraph (i) shall cease when the Employer
Company agrees to participate in the Plan. The Company’s obligation under
paragraph (ii) shall cease when the Employer Company is current on its payment
of benefits. The Company’s obligation under paragraph (iii) shall not come into
effect (or if previously effective, shall cease) as of the date the person who
purchased such stock or assets, or a person who controls such person, agrees in
writing to assume the liability for the benefits the Participant has then earned
hereunder; provided, however, that upon a Change in Control the Company, any
person in control of the Company, and the Employer Company if not the Company,
shall be jointly and severally responsible for payment of benefits hereunder
regardless of the other provisions of this Section 7 and the assumption of such
liability by another person shall not discharge the Company, any person in
control of the Company, and such Employer Company from liability hereunder.

(d) Participation by Other Group Members. A member of the Group may join in this
Plan by adopting a written resolution of its board of directors, and delivering
such resolution to the Administrator. Any Group member, other than the Company,
may end its participation under the Plan by a written resolution of its board of
directors delivered to the Committee, provided,

 

15



--------------------------------------------------------------------------------

however, that no such resolution ending participation shall be effective until
thirty (30) days after it is received by the Administrator. By agreeing to join
in the Plan, each Group member agrees to pay or provide for the payment of
benefits hereunder to those Participants and their beneficiaries with respect to
whom such member is the Employer Company. No such member, other than the
Company, shall have any power or authority to terminate, amend, administer,
modify, or interpret the Plan, all such powers being reserved to the
Administrator and the Committee.

Section 8. Default. Should the Employer Company (and the Company to the extent
provided for in Section 7(c)) fail to pay when due any benefit under the Plan to
or with respect to a Participant or Beneficiary and such failure to pay
continues for a period of sixty (60) days from receipt of a written notice of
nonpayment from the affected Participant or Beneficiary, the Employer Company
(and the Company to the extent provided in Section 7(c)) shall be in default
hereunder and shall pay to the Participant or Beneficiary the benefits past due
and, by the end of the year next following the year incurred, the reasonable
costs of collection of any such amount, including reasonable attorney’s fees and
costs, so long as such costs are submitted by or on behalf of the Participant or
Beneficiary to reasonably allow that timely reimbursement; provided, however, if
the Administrator in good faith disputes the amount of such benefit due or
whether a person is entitled to such a benefit, then to the extent and duration
of such a dispute the Employer Company (and the Company to the extent provided
for in Section 7(c)) shall not be considered in default hereunder; provided
further, however, upon a Change in Control a Participant for whom and while a
Covered Termination may occur, shall be entitled to payment or reimbursement of
such costs of collection as provided under Section 13(l).

Section 9. Administration of the Plan.

(a) General. The Company, through its designated officers and agents, shall be
the Administrator and thereby handle the day-to-day administration of the Plan
and such other administrative duties as are allocated to the Administrator under
the Plan. All such administrative duties and powers shall be performed by and
rest in the Company’s Senior Vice President of Human Resources (or persons
designated by such Senior Vice President). Except as otherwise provided under
the Plan, the Administrator shall:

 

  (1) determine the rights and benefits of individuals and other persons under
the Plan;

 

  (2) interpret, construe, and apply the provisions of the Plan;

 

  (3) process and direct the payment of Plan benefits;

 

  (4) adopt such forms as it deems appropriate or desirable to administer the
Plan and pay benefits thereunder; and

 

  (5) adopt such rules and procedures as it deems appropriate or desirable to
administer the Plan.

(b) Committee. The Committee shall exercise such powers as are allocated to it
under the Plan and shall be empowered to direct other persons as to Plan
administration, and its directions shall be followed to the extent consistent
with the powers delegated to the Committee and not otherwise contrary to the
provisions of the Plan.

 

16



--------------------------------------------------------------------------------

(c) Discretion. In exercising their powers and duties under this Section, and
their other powers and duties granted under the Plan, the Committee and the
Administrator and each member or delegate thereof is granted such discretion as
is appropriate or necessary to carry out such duties and powers. This discretion
necessarily follows from the fact that the Plan does not, and is not intended
to, prescribe all rules necessary to administer the Plan or anticipate all
circumstances or events which may arise in the course of such administration.

(d) Indemnity. No member of the Committee or person acting on behalf of the
Administrator shall be subject to any liability with respect to the performance
of his or her duties under the Plan or a related document unless he or she acts
fraudulently or in bad faith. The Company shall indemnify and hold harmless the
members of the Committee and the Company’s officers and employees, and the
officers and employees of another Group member, from any liability with respect
to the performance of their duties under the Plan, unless such duties were
performed fraudulently or in bad faith. Such indemnification shall cover any and
all reasonable attorneys’ fees and expenses, judgments, fines and amounts paid
in settlement, but only to the extent such amounts are actually and reasonably
incurred, not otherwise paid or reimbursable under an applicable employer paid
insurance policy, and not duplicative of other payments made or reimbursements
due by the Company or its affiliates under other indemnity agreements.

(e) Code Section 409A. The Plan shall be administered, and the Administrator and
the Committee shall exercise their discretionary authority under the Plan, in a
manner consistent with Code section 409A and Treasury Regulations and other
applicable guidance thereunder. Any permissible discretion to accelerate or
defer a Plan payment under such Regulations, the power which to exercise is not
otherwise described expressly in the Plan, shall be exercised by the Committee.
Any other discretion with respect to, or which directly or indirectly impact,
the application of Code section 409A, the exercise of which is not expressly
lodged in the Committee, shall be exercised by the Administrator. In the event
the matter over which such discretion may be exercised relates to a Committee
member or a delegate of the Administrator, or such member or delegate is
otherwise unable to freely exercise such discretion, such member or delegate
shall not take part in the deliberations and decisions regarding that matter.

(f) Use of Professional Services. The Administrator and the Committee may obtain
the services of such attorneys, accountants, record keepers or other persons as
it deems appropriate, any of whom may be the same persons who are providing
services to the Company or other Group member. In any case in which the
Administrator and the Committee utilizes such services, it shall retain
exclusive discretionary authority and control over the administration and
operation of the Plan.

(g) Communications. Requests, claims, appeals, and other communications related
to the Plan shall be in writing and shall be made by transmitting the same via
the U.S. Mail to the Company’s Senior Vice President of Human Resources, at the
Company’s corporate headquarters address.

 

17



--------------------------------------------------------------------------------

Section 10. Effect of KEESA. If a Participant incurs a Covered Termination, then
as or with respect to that Participant:

 

  (i) notwithstanding the provisions of Section 6, the scope or duration (or
both) of such Participant’s covenants under Section 6 shall be no greater or
longer than similar covenants provided for in such Participant’s KEESA and, to
the extent there are no such similar covenants in such Participant’s KEESA, then
Section 6 shall be void and of no force and effect; and

 

  (ii) in the case of any conflict between the terms and provisions of this Plan
and the terms and provisions of such Participant’s KEESA, the terms of such
Participant’s KEESA shall control to the extent more beneficial to such
Participant, and the obligations of the Company under such KEESA shall be in
addition to any of its obligations under the Plan.

Section 11. Amendment or Termination.

(a) General. This Plan may be terminated or amended, in whole or in part, at any
time by written resolution of the Board. Any such action may apply to the Plan
as a whole, or any individual Participant or group of Participants. Except as
provided in Section 11(b) and (c), any such action may reduce or eliminate
(retroactively or prospectively, or both) any benefits under the Plan that
otherwise would be payable but for such action.

(b) Limitation on Power to Amend or Terminate. (1) Vested Participants. As to
any Participant who has earned a non-forfeitable Retirement Benefit (determined
without regard to Section 6) before the date the Plan is amended or terminated
(or, if later, before the date such action is effective), no such amendment or
termination shall (without the specific written consent of the Participant):

 

  (i) reduce the Retirement Benefit earned by the Participant;

 

  (ii) reduce the amount of Retirement Benefit then being paid to a Participant;
or

 

  (iii) terminate, amend, or otherwise change the liability of the Company,
Employer Company, or other person to pay or provide for the payment of
Retirement Benefits protected under clauses (i) and (ii) immediately preceding.

(2) Beneficiaries. As to any former Participant who has died before the date the
Plan is amended or terminated (or, if later, before the date such action is
effective), no such amendment or termination shall (without the specific written
consent of such Participant’s Beneficiary):

 

  (i) reduce the amount of Plan benefits to which such Beneficiary is entitled
or change the form in which benefits are payable; or

 

  (ii) terminate, amend, or otherwise change the liability of the Company,
Employer Company, or other person to pay or provide for the payment of benefits
protected under clause (i) immediately preceding.

 

18



--------------------------------------------------------------------------------

(c) Change in Control. In addition to the limitations described in
Section 11(b), upon a Change in Control and with respect to a Participant for
whom a Covered Termination has or may occur, then without the specific written
consent of the Participant (or Beneficiary in the event of the Participant’s
death), the Plan as in existence immediately prior to the Change in Control may
not be (directly or indirectly) terminated, amended, or otherwise changed in any
substantive respect during the three year period beginning with the date of the
Change in Control, but only with respect to such individual. The prohibition
herein described shall apply to any action which affects or is intended to
affect the terms and provisions of the Plan as then in effect during such three
year period, regardless of when made or effective.

(d) Continuation of Plan Provisions. To the extent that any Plan benefits, and
rights and obligations allocable thereto, are protected under Section 11(b) and
(c), then as to the persons described in Section 11(b) and (c) the Plan shall
continue in force and effect, as if no such amendment or termination had
occurred, until such benefits are fully paid or fully provided for to such
persons.

Section 12. Claims.

(a) Filing Claims. A Participant or Beneficiary (or a person who in good faith
believes he or she is a Participant or Beneficiary, i.e., a “claimant”) who
believes he or she has been wrongly denied benefits under the Plan may file a
written claim for benefits with the Administrator. Although no particular form
of written claim is required, no such claim shall be considered unless it
provides a reasonably coherent explanation of the claimant’s position.

(b) Decision on Claim. The Administrator shall in writing approve or deny the
claim within sixty (60) days of receipt, provided that such sixty (60) day
period may be extended for reasonable cause by notifying the claimant. If the
claim is denied, in whole or in part, the Administrator shall provide notice in
writing to the claimant, setting forth the following:

 

  (1) the specific reason or reasons for the denial;

 

  (2) a specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and

 

  (4) the steps to be taken if the claimant wishes to appeal the decision to the
Committee.

(c) Appeal of Denied Claim. (1) Filing Appeals. A claimant whose claim has been
denied in whole or in part may appeal such denial to the Committee by filing a
written appeal with the Administrator within sixty (60) days of the date of the
denial. A decision of the Administrator which is not appealed within the time
herein provided shall be final and conclusive as to any matter which was
presented to the Administrator.

(2) Rights on Appeal. A claimant (or a claimant’s duly authorized
representative) who appeals the Administrator’s decision shall, for the purpose
of preparing such appeal, have the right to review any pertinent Plan documents,
and submit issues and comments in writing to the Committee.

 

19



--------------------------------------------------------------------------------

(d) Decision by Appeals Committee. The Committee shall make a final and full
review of any properly appealed decision of the Administrator within sixty
(60) days after receipt of the appeal, provided that such period may be extended
for reasonable cause by notifying the claimant. The Committee’s decision shall
be in writing and shall include specific reasons for its decisions and specific
references to the pertinent Plan provisions on which its decision is based.

Section 13. Miscellaneous.

(a) Employer’s Rights. The right of a Group member to discipline or discharge
employees or to exercise rights related to the tenure of employment shall not be
adversely affected in any manner by reason of the existence of the Plan or any
action hereunder.

(b) Interpretation. Section and subsection headings are for convenient reference
only and shall not be deemed to be part of the substance of this instrument or
in any way to enlarge or limit the contents of any Section or subsection.
Masculine gender shall include the feminine, and vice versa, and singular shall
include the plural, and vice versa, unless the context clearly requires
otherwise.

(c) Withholding of Taxes. All benefits earned under the Plan or the payment of
such benefits, as the case may be, shall be subject to withholding for federal,
state, local and other taxes as required by law. If and to the extent any such
withholding is required before such benefits are paid to the Participant or
Beneficiary, such withholdings shall be made from amounts otherwise payable to
such person by a Group member (e.g., salary). If no such other amounts are
available to satisfy such withholdings, the Company may reduce the Participant’s
Retirement Benefit by the amount needed to pay the Participant’s portion of such
tax, plus, with respect to a distribution for FICA taxes, an amount equal to the
withholding taxes due under federal, state or local law resulting from the
payment of such FICA tax, and an additional amount to pay the additional income
tax at source on wages attributable to the pyramiding of the section 3401 wages
and taxes, but no greater than the aggregate of the FICA amount and the income
tax withholding related to such FICA amount.

(d) Offset for Amounts Due. A Participant’s Retirement Benefit may be reduced by
one or more offsets to repay any amounts then due and owing by the Participant
to a Group member, unless another means of repayment is agreed to by the
Administrator. Except for the right to immediate offset by reduction of the
vested Pension Amount for an amount up to $5,000, or such higher amount as
allowed in Treasury Regulations under Code section 409A or other applicable
guidance, no such offset shall be made before an amount is scheduled to be paid
to the Participant or Beneficiary and the amount then offset shall not exceed
the amount that would be then otherwise paid.

(e) Computational Errors. In the event mathematical, accounting, actuarial or
other errors are made in administration of the Plan, the Administrator may make
equitable adjustments, which adjustments may be retroactive, to correct such
errors. Such adjustments shall be conclusive and binding on all Participants and
Beneficiaries.

 

20



--------------------------------------------------------------------------------

(f) Requirement of Proof. In discharging their duties and responsibilities under
the Plan, the Administrator and the Committee may require proof of any matter
concerning this Plan, and no person shall acquire any rights or be entitled to
receive any benefits under this Plan until such proof is furnished.

(g) Tax Consequences. Neither the Company nor any other Group member represents
or guarantees that any particular federal, foreign, state or local income,
payroll, or other tax consequence will result from participation in this Plan or
payment of benefits under the Plan.

(h) Communications. The Administrator shall prescribe the forms of
communication, including forms for benefit application and the like, with
respect to the Plan as it deems appropriate. Any such communication and assent
or consent thereto may be handled by electronic means.

(i) Not Compensation Under Other Benefit Plans. No amounts paid or payable to a
Participant under the Plan shall be deemed to be salary or compensation for
purposes of any other employee benefit plan of the Company or any other Group
member except as and to the extent otherwise specifically provided in such other
plan.

(j) Choice of Law. To the extent not preempted by ERISA or any other federal
statute, the construction and interpretation of the Plan shall be governed by
the laws of the State of Minnesota, without reference to conflict of law
principles thereof.

(k) Savings Clause. Should any valid federal or state law or final determination
of any agency or court of competent jurisdiction affect any provision of this
Plan, the Plan provisions not affected by such determination shall continue in
full force and effect.

(l) Change in Control. A Participant, with a KEESA in effect at the time of a
Change in Control, shall be entitled to adjudicate any dispute regarding his or
her benefits or rights and entitlements under the Plan, after compliance to the
extent necessary with the claim procedures under Section 12, in the forums and
venues as provided in Section 22 of the KEESA, and shall be entitled to payment
or reimbursement of costs and expenses related to such adjudication as provided
in Section 15 of the KEESA.

Section 14. Transition Rules.

(a) General. Except as described in this Section, this Plan document shall
govern when and how Plan benefits are payable with respect to individuals who
are Participants on or after January 1, 2009. For the period that began on
January 1, 2005 and ended December 31, 2008, the Plan as in effect on
December 31, 2004 governed the rights and obligations of the Company and
Participants, except as modified by the Administrator in its discretion so that
the Plan and its operations were in good faith compliance with Code section
409A.

(b) 2004 Vested Participants Benefits. The Plan document in effect as of
December 31, 2004 (the “2004 Plan”) shall govern when and how then vested Plan
benefits are payable, including the elections available or discretion granted to
choose or affect the form or commencement date of such benefits. In determining
such vested Plan benefits, the Pension

 

21



--------------------------------------------------------------------------------

Amount as of such date shall be determined as if the Participant had a
Separation from Service on the earlier of (i) December 31, 2004 and (ii) the
actual date of such event. The Pension Amount as so determined shall be
increased by the adjustment factor for the period from the first of the month
next following the earlier of such dates to the Monthly Installment commencement
date, and shall be converted into the Monthly Installment forms available for
payment, all as provided for in the 2004 Plan.

(c) Excess. The excess, if any, of the total Plan benefit payable to or with
respect to a Participant expressed as the Monthly Installment over the Plan
benefit so payable expressed as the Monthly Installment and described in
subsection (b) immediately preceding shall be subject to this Plan document.

 

 

The undersigned, by the authority of the Board of Directors of Pentair, Inc.,
does hereby approve the form and content of this amended and restated Plan
document.

 

Dated:  

 

   

 

 

22



--------------------------------------------------------------------------------

APPENDIX A

Article 1. General. The supplemental retirement benefit, and benefits related
thereto, described in this Appendix A are in addition to the benefits payable
under the Plan apart from this Appendix A. Except as provided in this Appendix A
or as necessary and appropriate to implement its provisions, all Plan provisions
apart from this Appendix A shall apply to the benefits described herein (e.g.,
determination of a Beneficiary and the amount or portion payable to such
Beneficiary; the covenants described in Section 6).

Article 2. Participants and Appendix A Benefits. (a) General. The Participant
who may be entitled to the supplemental retirement benefit described in this
Appendix A and the amount of such benefit is described below.

 

Name of Participant

   Supplemental Retirement Benefit  

Delton D. Nickel

   $ 256.00 per month for each Year of Service   

(b) Year of Service. (1) General. For purposes of applying the benefit formula
described immediately above, a Year of Service means a calendar year ending
December 31, beginning with the calendar year ending December 31, 1999 and each
anniversary thereof, for which the individual completes 1,000 Hours of Service
as an Eligible Employee. For this purpose, an individual who becomes Disabled
shall be considered to have completed 1,000 Hours of Service as of each such
December 31 during the Disability period, and an individual who has a Separation
from Service as an Eligible Employee due to death shall be considered to have
completed 1,000 Hours of Service for the calendar year of death.

(2) Service Upon a Covered Termination. If a Participant, described in Article
2(a) immediately preceding, incurs a Covered Termination, the supplemental
retirement benefit described in this Appendix A as to such Participant shall be
no less than the amount determined as if the Participant completed a Year of
Service for each calendar year after 1999 and ending with, but including, the
calendar year in which he attains or would attain age sixty-two (62).

(c) Supplemental Retirement Benefit Described. The supplemental retirement
benefit described in this Appendix A is a monthly benefit, commencing as of the
Benefit Commencement Date and payable as the Monthly Installment. Assuming the
Participant is otherwise entitled to receive such benefit, the commencement date
of such supplemental retirement benefit shall be the same date as the
Participant’s Retirement Benefit apart from this Appendix A. To account for the
fact this Appendix A supplemental benefit is already expressed as a one hundred
eighty (180) month term certain Monthly Installment whereas the Retirement
Benefit apart from this Appendix A is derived under a formula which starts with
the Pension Amount, the amount of such supplemental monthly retirement benefit
shall be adjusted if the Participant survives to the Benefit Commencement Date
by the appropriate factor set forth in Table 1 to reflect the period beginning
on the first day of the calendar month in which the Separation from Service
occurs and ending on the Benefit Commencement Date.

 

23



--------------------------------------------------------------------------------

(d) Death Before Benefit Commencement Date. If the Participant described in this
Appendix A dies before his Benefit Commencement Date, a death benefit shall be
paid to such Participant’s Beneficiary in addition to the death benefit payable
under Section 4 with respect to such Participant. The commencement date and form
of such death benefit shall be the same as the death benefit payable under
Section 4, and the amount of the death benefit provided by this Appendix A shall
be the supplemental retirement benefit earned hereunder as of such Participant’s
death, adjusted in a manner consistent with Section 4 to account for the fact
such supplemental retirement benefit is already expressed as an Monthly
Installment.

 

24



--------------------------------------------------------------------------------

SCHEDULE 1

Active

 

Name

 

Current Position

   SERP
Participation
Date    Benefit
Service Date Borin, Mark   Corporate Controller and Chief Accounting Officer   
3/31/2008    3/31/2008 Hogan, Randall   Chairman, Chief Executive Officer   
1/1/1999    3/16/1998 Koury, Frederick   SVP, Human Resources    8/11/2003   
8/11/2003 Lageson, Angela   SVP, Gen Counsel & Corp Secretary    2/23/2010   
2/23/2010 Meyer, Mike   VP, Treasury and Tax    5/1/2004    5/1/2004 Schrock,
Michael   President and Chief Operating Officer    1/1/1999    1/1/1999 Stauch,
John   EVP and Chief Financial Officer    2/12/2007    2/12/2007

Inactive

 

Name

   SERP
Participation
Date    Benefit
Service Date

Ainsworth, Louis

   1/1/1999    7/1/1997

Dempsey, Jack

   4/4/2005    4/4/2005

Dessing, Peter

   5/1/2004    5/1/2004

Nickel, Del

   1/1/1999    10/1/1996

Waltz, William

   5/1/2004    5/1/2004



--------------------------------------------------------------------------------

SCHEDULE 2

 

Items Included

Base salary or wages, including such salary or wages deferred at the election of
an individual under the Pentair, Inc. Non-Qualified Deferred Compensation Plan

401(k) plan before-tax and after-tax employee contributions

Section 125 plan (flexible benefit plan) pre-tax employee contributions

Pentair, Inc. Employee Stock Purchase and Bonus Plan employer bonus
contributions

Pentair, Inc. Management Incentive Plan bonus, including such bonus deferred at
the election of an individual under the Pentair, Inc. Non-Qualified Deferred
Compensation Plan

Holiday pay

Sick leave pay

Bereavement pay

Jury duty pay

Military pay

Gain-sharing payments

Profit-sharing payments

Short-term disability benefits

Perquisites

Items Excluded

Cash payments made and property or rights in property other than cash granted
under or pursuant to the Pentair Omnibus Stock Incentive Plan

Special awards under the Pentair, Inc. Management Incentive Plan

Severance pay

Moving expense reimbursements

Employee business expense reimbursements

Tuition reimbursement

Adoption assistance payments

Computer hardware and software purchase reimbursements

Special cash awards

Foreign duty pay enhancements

Except as expressly provided in the column immediately to the left, amounts
contributed to (e.g., deferred salary) or received under or pursuant to
non-qualified deferred compensation arrangements including, but not limited to,
the Pentair, Inc. Non-Qualified Deferred Compensation Plan

Except as expressly provided in the column immediately to the left, all
contributions (other than after-tax employee contributions) to and all benefits
received under a tax-qualified plan

 

 

26



--------------------------------------------------------------------------------

TABLE 1

 

Deferral
Percent
(in
months)

   Adjustment
Factor      Deferral
Percent
(in
months)      Adjustment
Factor      Deferral
Percent
(in
months)      Adjustment
Factor      Deferral
Percent
(in
months)      Adjustment
Factor      Deferral
Percent
(in
months)      Adjustment
Factor      Deferral
Percent
(in
months)      Adjustment
Factor   0      1.00000         60         1.40255         120         1.96715
        180         2.75903         240         3.86968         300        
5.42743    1      1.00565         61         1.41048         121         1.97827
        181         2.77463         241         3.89156         301        
5.45812    2      1.01134         62         1.41846         122         1.98946
        182         2.79032         242         3.91357         302        
5.48898    3      1.01706         63         1.42648         123         2.00071
        183         2.80610         243         3.93570         303        
5.52002    4      1.02281         64         1.43454         124         2.01202
        184         2.82196         244         3.95795         304        
5.55123    5      1.02859         65         1.44265         125         2.02340
        185         2.83792         245         3.98033         305        
5.58262    6      1.03441         66         1.45081         126         2.03484
        186         2.85396         246         4.00283         306        
5.61418    7      1.04026         67         1.45901         127         2.04634
        187         2.87010         247         4.02547         307        
5.64592    8      1.04614         68         1.46726         128         2.05791
        188         2.88633         248         4.04823         308        
5.67785    9      1.05205         69         1.47556         129         2.06955
        189         2.90265         249         4.07112         309        
5.70995    10      1.05800         70         1.48390         130        
2.08125         190         2.91906         250         4.09413         310   
     5.74223    11      1.06398         71         1.49229         131        
2.09302         191         2.93557         251         4.11728         311   
     5.77470    12      1.07000         72         1.50073         132        
2.10485         192         2.95216         252         4.14056         312   
     5.80735    13      1.07605         73         1.50922         133        
2.11675         193         2.96886         253         4.16397         313   
     5.84019    14      1.08213         74         1.51775         134        
2.12872         194         2.98564         254         4.18752         314   
     5.87321    15      1.08825         75         1.52633         135        
2.14076         195         3.00252         255         4.21119         315   
     5.90642    16      1.09441         76         1.53496         136        
2.15286         196         3.01950         256         4.23500         316   
     5.93981    17      1.10059         77         1.54364         137        
2.16503         197         3.03657         257         4.25895         317   
     5.97340    18      1.10682         78         1.55237         138        
2.17728         198         3.05374         258         4.28303         318   
     6.00717    19      1.11307         79         1.56114         139        
2.18959         199         3.07101         259         4.30725         319   
     6.04114    20      1.11937         80         1.56997         140        
2.20197         200         3.08837         260         4.33160         320   
     6.07530    21      1.12570         81         1.57885         141        
2.21442         201         3.10583         261         4.35609         321   
     6.10965    22      1.13206         82         1.58778         142        
2.22694         202         3.12340         262         4.38072         322   
     6.14419    23      1.13846         83         1.59675         143        
2.23953         203         3.14106         263         4.40549         323   
     6.17893    24      1.14490         84         1.60578         144        
2.25219         204         3.15882         264         4.43040         324   
     6.21387    25      1.15137         85         1.61486         145        
2.26493         205         3.17668         265         4.45545         325   
     6.24900    26      1.15788         86         1.62399         146        
2.27773         206         3.19464         266         4.48064         326   
     6.28433    27      1.16443         87         1.63317         147        
2.29061         207         3.21270         267         4.50598         327   
     6.31987    28      1.17101         88         1.64241         148        
2.30356         208         3.23087         268         4.53146         328   
     6.35560    29      1.17764         89         1.65169         149        
2.31659         209         3.24913         269         4.55708         329   
     6.39154    30      1.18429         90         1.66103         150        
2.32969         210         3.26750         270         4.58284         330   
     6.42767    31      1.19099         91         1.67042         151        
2.34286         211         3.28598         271         4.60876         331   
     6.46402    32      1.19772         92         1.67987         152        
2.35610         212         3.30456         272         4.63481         332   
     6.50057    33      1.20450         93         1.68937         153        
2.36943         213         3.32324         273         4.66102         333   
     6.53732    34      1.21131         94         1.69892         154        
2.38282         214         3.34203         274         4.68737         334   
     6.57428    35      1.21816         95         1.70853         155        
2.39630         215         3.36093         275         4.71388         335   
     6.61146    36      1.22504         96         1.71819         156        
2.40985         216         3.37993         276         4.74053         336   
     6.64884    37      1.23197         97         1.72790         157        
2.42347         217         3.39904         277         4.76733         337   
     6.68643    38      1.23894         98         1.73767         158        
2.43717         218         3.41826         278         4.79429         338   
     6.72424    39      1.24594         99         1.74750         159        
2.45095         219         3.43759         279         4.82140         339   
     6.76226    40      1.25299         100         1.75738         160        
2.46481         220         3.45703         280         4.84866         340   
     6.80049    41      1.26007         101         1.76731         161        
2.47875         221         3.47657         281         4.87607         341   
     6.83894    42      1.26719         102         1.77731         162        
2.49276         222         3.49623         282         4.90364         342   
     6.87761    43      1.27436         103         1.78735         163        
2.50686         223         3.51600         283         4.93137         343   
     6.91650    44      1.28156         104         1.79746         164        
2.52103         224         3.53588         284         4.95925         344   
     6.95561    45      1.28881         105         1.80762         165        
2.53529         225         3.55587         285         4.98729         345   
     6.99493    46      1.29610         106         1.81784         166        
2.54962         226         3.57598         286         5.01549         346   
     7.03448    47      1.30343         107         1.82812         167        
2.56404         227         3.59619         287         5.04385         347   
     7.07426    48      1.31080         108         1.83846         168        
2.57853         228         3.61653         288         5.07237         348   
     7.11426    49      1.31821         109         1.84885         169        
2.59311         229         3.63698         289         5.10105         349   
     7.15448    50      1.32566         110         1.85931         170        
2.60778         230         3.65754         290         5.12989         350   
     7.19493    51      1.33316         111         1.86982         171        
2.62252         231         3.67822         291         5.15889         351   
     7.23562    52      1.34069         112         1.88039         172        
2.63735         232         3.69902         292         5.18806         352   
     7.27653    53      1.34827         113         1.89102         173        
2.65226         233         3.71993         293         5.21740         353   
     7.31767    54      1.35590         114         1.90172         174        
2.66726         234         3.74097         294         5.24690         354   
     7.35904    55      1.36356         115         1.91247         175        
2.68234         235         3.76212         295         5.27656         355   
     7.40065    56      1.37127         116         1.92328         176        
2.69750         236         3.78339         296         5.30640         356   
     7.44250    57      1.37903         117         1.93416         177        
2.71276         237         3.80478         297         5.33640         357   
     7.48458    58      1.38682         118         1.94509         178        
2.72809         238         3.82629         298         5.36657         358   
     7.52690    59      1.39467         119         1.95609         179        
2.74352         239         3.84793         299         5.39692         359   
     7.56946   

 

27